DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “wherein, after the latch has been repositioned to the stowed position for a predetermined period of time, repositioning the latch to the deployed position”. This claim is awkwardly worded and renders the claim indefinite, as the above claim language appears to be written as a method, however the claim is an apparatus claim (i.e. what “repositions the latch to the deployed position”?). See MPEP 2173.05. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C, 112, second paragraph. Appropriate correction is required.
Claim 19 recites “the latch is manually pulled from the deployed position to the opened position”. This renders the claim indefinite, since is it unclear what the “opened position” of the latch is considered to be (i.e. claim 18, from which claim 19 depends, recites “the door is free to pivot with respect to the frame from the closed position to an opened position”. However, it is unclear what is being claimed by that limitation “the latch is manually pulled from the deployed position to the opened position”). Appropriate correction is required.
Claims 5-8 and 20 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schort et al. (US 2017/0350165) (hereinafter Schort) in view of Hayden (US 3,896,283).
Regarding claims 1, 9, and 17, Schort discloses a safety gate comprising: a frame (Figure 1A, element 16); a door (Figure 1A, element 12) pivotally coupled to the frame, the door comprising a latch mechanism (Figure 3, considered at least element 14 and including “microprocessor with multiple circuit boards” described in paragraph [0062], also see Figures 8A-8C)) that is operable via a manual actuation and a remote actuation (See Abstract, “a dual actuator latching mechanism having a simple yet unique locking lever and pawl mechanism for remote and manual latch release freeing the gate to swing to an open position”) and a remote actuator (Figures 1A and 6, element 64) in wireless communication with the latch mechanism, the remote actuator comprising: a first housing portion (See Figure 6, generally considered housing for depressible button, including at least elements 68 and 72) configured to be mounted on a wall; and a second housing portion (Figure 6, considered depressible button, element 65) movably coupled to the first housing portion, the second housing portion being movable with respect to the first housing portion between at least a first position and a second position (i.e. a depressed position and a released position), wherein moving the second housing portion to the first position and then moving the second housing portion to the second position operates the latch mechanism (See at least paragraph [0056], [0061], and [0068]).  
Although Examiner believes that Schort satisfies the limitation “wherein moving the second housing portion to the first position and then moving the second housing portion to the second position operates a latch mechanism of the safety gate”, if Applicant disagrees, since Schort does not disclose explicit detail with regard to the structure and functionality of the button (Figure 6, element 65), Examiner notes that Hayden teaches that it is known in the art to configure a depressible button that functions as an electrical switch. The button of Hayden is configured such that it includes a first housing portion (Figure 1, element 12) and a second housing portion (Figure 1, element 11), and wherein moving the second housing portion to a first position and then moving the second housing portion to the second position operates the switch (See at least Abstract and column 1, lines 1-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the button switch of Schort such that it is a two-stage button switch, such as that taught by Hayden, as this would provide an enhanced button switch with improved functionality for the gate assembly of Schort, since a button switch as taught by Hayden would require additional force to depress the button into the second stage, which would help to prevent accidental actuation of the switch, as well as preventing children from opening the gate via the button switch, which would be found desirable to potential consumers who intend to use the gate system for children. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claims 2 and 18, Schort discloses wherein the latch mechanism comprises: a control assembly (See Figures 8A-8C, ) in wireless communication with the remote actuator; a motor (Figure 5B, element 62) operatively connected to the control assembly; and a latch operatively connected to the motor, wherein the latch is configured to translate between a deployed position, where the latch retains the door in a closed position, and a stowed position, where the door is free to pivot with respect to the frame from the closed position to an opened position, and a spring (Figure 4A, element 40 or Figure 5B, element 53) operatively coupled to the latch.

Regarding claim 3, Schort as modified by Hayden for claim 1 above teaches wherein moving the second housing portion to the first position and then moving the second housing portion to the second position causes the latch of the latch mechanism to reposition from the deployed position to the stowed position (Examiner notes that pushing the button (Schort, element 65) causes the latch to move to the stowed position (Also See Hayden Figures 3-6).  
Regarding claim 4, as best understood, Schort discloses wherein, after the latch has been repositioned to the stowed position for a predetermined period of time, repositioning the latch to the deployed position. Examiner notes that the latch of Schort is entirely capable of the above process.
Regarding claim 5, Schort discloses an audible output device (See paragraph [0055], “The mechanical sound of the motor provides simple feedback to the user for determining when the gate element 12 is unlocked” and “in the alternative the mechanical sound of the motor or an audible sound may be provided with a speaker, piezo or the like”) coupled to the frame, the door, or the remote actuator; and a sensor coupled to the frame or the door, the sensor being configured to determine if the door is in the opened position or the closed position (paragraph [0067], “a hall effect sensor 76 is disposed at the latching mechanism 14, and in the present described embodiment, the sensor 76 is disposed adjacent the motor in the pawl housing, and tracks if the gate element 12 is open or closed as seen in FIG. 5A with reference to 3, 4A & 4B. The sensor 76 alerts the remote actuator 64 as to the open or closed status of the gate element 12”).  
Regarding claims 7 and 16, Schort discloses a visual output device coupled to the frame, the door, or the remote actuator; and a sensor coupled to the frame or the door, the sensor being configured to determine if the door is in the opened position or the closed position (See paragraph [0055], “a simple LED is disposed at the latching mechanism 14 to provide simple visual feedback to the user to indicate that the gate is unlatch” and paragraph [0067], “a hall effect sensor 76 is disposed at the latching mechanism 14, and in the present described embodiment, the sensor 76 is disposed adjacent the motor in the pawl housing, and tracks if the gate element 12 is open or closed as seen in FIG. 5A with reference to 3, 4A & 4B. The sensor 76 alerts the remote actuator 64 as to the open or closed status of the gate element 12”).  
Regarding claim 10, Hayden teaches a first actuator switch (Figures 1-6, element 17) disposed within the first housing portion; and a second actuator switch (Figures 1-6, element 18) disposed within the first housing portion.  
Regarding claim 11, Hayden teaches when the second housing portion is moved to the first position, the first actuator switch is actuated by the second housing portion (See Figures 3-4).  
Regarding claim 12, Hayden teaches when the second housing portion is moved to the first position, the second housing portion is depressed along an axis extending through the first housing portion and the second housing portion (See Figures 3-4).  
Regarding claim 13, Hayden teaches when the second housing portion is moved to the second position, the second actuator switch is actuated by the second housing portion (See Figures 5-6).  
Regarding claim 14, Hayden teaches when the second housing portion is moved to the second position, the second housing is slid in a first direction with respect to the first housing portion (See Figures 1-6).  
Regarding claim 15, Hayden teaches when the second housing is moved to the second position, the second housing portion is slid in the first direction while remaining depressed (See Figures 3-6).  
Regarding claim 19, as best understood, Schort discloses when the latch mechanism is operated via the manual actuation, the latch is manually pulled from the deployed position to the opened position, and is biased by the spring (Figures 4A and 4B, element 40) to the deployed position (See Figures 4A and 4B)
Regarding claim 20, Schort discloses wherein, when the latch mechanism is operated via the remote actuation, the motor translates the latch between the deployed position and the stowed position (See at least paragraph [0052]).

Schort et al. (US 2017/0350165) (hereinafter Schort) in view of Hayden (US 3,896,283) and further in view of Smith et al. (US 2016/0003922) (hereinafter Smith)
Regarding claims 6 and 8, although Schort discloses use of an audio output device and a visual output device (See paragraph [0055]), Schort does not explicitly disclose wherein the predetermined period of time is a first predetermined period of time, and wherein the audible output device is configured to output an audible output if the door has remained in the opened position for a second predetermined period of time, and wherein the predetermined period of time is a first predetermined period of time, and wherein the visual output device is configured to output a visual output if the door has remained in the opened position for a second predetermined period of time.  Smith, however, teaches that it is known in the art to configure a safety gate such that it includes a sensor assembly for determining if a latched or unlatched condition is present (i.e. if the gate is fully latched and closed, or unlatched and open (See paragraphs [0013-0016]), Smith additionally teaches wherein an audible and visual alarm is raised when the gate remains open beyond a predetermined time. See paragraphs [0017-0019], “the present disclosure provides a method of raising an alarm to indicate that a latch of a latch assembly has been in an unlatched condition after a predetermined period of time, the method comprising: [0018] sensing when the latch is in the unlatched condition; [0019] waiting for a predetermined period of time; and [0020] if during the predetermined period of time the latch remains in the unlatched condition, creating an alarm”, also See paragraph [0128], Each alarm reminder generally involves a combination of audio and visual alarm signals provided by the alarm unit 302, for example a sound emitted from a speaker and a flashing of a LED light). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gate system of Schort such that it features an alarm with audible and visual components, in a manner such that the alarm is raised if the gate remains unlatched beyond a predetermined time, as taught by Smith, as this feature would provide enhanced security and functionality for the gate, by notifying a user, via an audible and visual alarm, if the gate remains in an unlatched position after a predetermined time period, which would be highly desirable for particular applications of the gate. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634